ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 5-12 are pending, claims 2-4 are cancelled.

Allowable Subject Matter
Claims 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…wherein inner edges of the first and second bottom end portions are thinner along the longitudinal direction than a thickest portion of the first and second bottom end portions along the longitudinal direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753